Motion by respondent (1) to amend the decision and order (one paper) of this court, dated February 13, 1990 [158 AD2d 527], or in the alternative, (2) for reargument of the appeal from a judgment of the Supreme Court, Kings County, rendered September 14, 1988.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted to the extent of amending the decision and order dated February 13, 1990, by striking the last sentence of the fourth paragraph which reads as follows: "Although no objection was registered with respect to the foregoing instruction, none was required to preserve the error for appellate review (see, People v Ahmed, 66 NY2d 307, 310; People v McLucas, supra; People v Morris, supra)”; and it is further,
Ordered that the motion is denied in all other respects. Mangano, P. J., Kunzeman, Fiber and Kooper, JJ., concur.